UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 28, 2014 (October 30, 2014) Integra Oil and Gas, Inc. (Exact name of registrant as specified in its charter) Delaware 000-1554970 45-5634053 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 300E. Sonterra Blvd, Suite 1220 San Antonio, Texas (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code: (210) 999-5400 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240. 13e-4(c)) ITEM 5.03AMENDMENTS TO ARTICLES OF INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR On October 28, 2014, the stockholders of Integra Oil and Gas, Inc. (“Company”) approved amendments to its Certificate of Incorporation and Amended and Restated Bylaws as further described in the Company’s Definitive Proxy Statement dated September 25, 2014 filed with the Securities and Exchange Commission. Certificate of Amendment to Certificate of Incorporation The Certificate of Amendment to the Certificate of Incorporation (Certificate of Amendment) is being filed with Delaware Secretary of State contemporaneously with the filing of this Form 8-K.The text of the Certificate of Amendment to the Certificate of Incorporation is attached as Exhibit 3.1 to this Form 8-K. The following is a description of the changes made to the Company’s Certificate of Incorporation through the Certificate of Amendment: First, the Company’s Articles of Incorporation previously defined the name of the corporation as Starboard Resources, Inc. The Certificate of Amendmentamends the Company’ Certificate of Incorporation to change the name of the Company to Integra Oil and Gas, Inc. Second, our Certificate of Incorporation previously provided in Article FOURTH Section A.1 that “The voting rights of holders of common stock are subject to and qualified by the rights of the Preferred Stock are subject to and qualified by the rights of the holders of the Preferred Stock of any series as may be designated by the Board of Directors.”It also previously provided in the following paragraph in Article FOURTH Section A.2 that:“The holders of the Common Stock shall have voting rights in all meetings of stockholders” without a carve-out for preferred stockholders.This created some concern that these two provisions could possibly be interpreted inconsistently.The Certificate of Amendment clarifies that the each share of common stock shall be entitled to one vote and that the common stock voting rights shall be subject to voting rights of holders of preferred stock, consistent with the previous provisions of Article Fourth.We currently have no Preferred Stock outstanding and have not filed any certificate of designations relating to Preferred Stock. Third, our Certificate of Incorporation previously did not specifically state that the election of the Board of Directors will be by a plurality of the vote of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors.This caused the Company to incorporate that provision by reference to Delaware General Corporation Law §216(3) which provides that in the absence of contrary language in the Certificate of Incorporation, that the Board of Directors will be by a plurality of the vote of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors.Now the Certificate of Incorporation states that the election of the Board of Directors will be by a plurality of the vote of the shares present in person or represented by proxy at the meeting and entitled to vote on the election of directors Fourth, our Certificate of Incorporation previously provided that: “This Corporation shall be perpetual unless otherwise decided by a majority of the Board of Directors.”This provision was amended and restated to provide merely that the Company shall be perpetual and to remove the authority of a majority of the board of directors to change the term of the Corporation. Fifth, we corrected three typographical errors in its Certificate of Incorporation filed with the Delaware Secretary of State on June 29, 2012.In Article Fifth, “nor” is changed to “now.” In Article Seventh, Section 2, “affaires” is changed to affairs“affairs.”In Article Eleventh, Section 4, a reference to: “(iii) the Corporation shall not in fact have employed counsel to assume the defense of such action, suit, proceeding or investigation, in each of which cases the fees and expenses of counsel for Indemnitee shall be at the expense of the Corporation, except as otherwise expressly provided by this Article TWELTH” has been changed to reference “this Article ELEVENTH.” Amended and Restated Bylaws On October 28, 2014 our stockholders approved adopting new Amended and Restated Bylaws.These Amended and Restated Bylaws are attached as Exhibit 3.2 to this Form 8-K.The following table compares the new Amended and Restated Bylaws to our previous Bylaws. 2 Amended and Restated Bylaws Section Corresponding Previous Bylaws Section Title Substantive Changes Description of Changes Article I, Section 1 Article I, Section 1 Registered Office and Agent None Article I, Section 2 Article I, Section 2 Principal Office None Article I, Section 3 Article I, Section 3 Other Offices None Article II, Section 1 Article II, Section 1 Annual Meeting Yes Clarifies that “The Board may postpone, reschedule or cancel any annual meeting of stockholders previously scheduled by the Board.” Article II, Section 2 Article II, Section 2 Special Shareholders’ Meeting Yes (1) Changed “President” to “Chief Executive Officer” to be consistent with Company’s current designations; (2) deletes Secretary’s authority to call Board Meeting; and (3) changed 50.1% to “more than fifty percent” Article II, Section 3 Article II, Section 3 Place of Meeting Yes Inserted references to proxy holders appearing at meeting. Article II, Section 4 Article II, Section 4 Notice of Shareholders’ Meeting None Article II, Section 5 None Notice of Nominations and Stockholder Business Yes This proposed new bylaw would provide a means for stockholders to nominate directors or bring business before the Annual Meeting that would comply with SEC Rule 14a-8.A detailed summary of the mechanisms of this new proposed bylaw is located in the section entitled “Submission of Stockholder Proposals” on page 37 of this Proxy Statement. Article II, Section 6 Article II, Section 5 & 11 Fixing Record Dates for Matters Other than Consents to Action None Article II, Section 7 Article II, Section 6 Fixing Record Dates Consents to Action None Article II, Section 8 Article II, Section 7 & 12 Voting Lists None Article II, Section 10 Article II, Section 8 & 10 Voting of Shares and Proxies None Article II, Section 11 Article II, Section 9 Quorum of Shareholders Yes Changed “50.1%” to “one voting share more than fifty percent (50%).” Added in the following relating to adjourning when there is a lack of quorum:“If, however, such quorum shall not be present at any meeting of the stockholders, either the chairman of the meeting or a majority of the stockholders present in person, by remote communication, if applicable, or represented by proxy shall adjourn the meeting, without any notice other than announcement at the meeting at which the adjournment is taken of the place, if any, date and hour of the holding of the adjourned meeting, and the means of remote communications, if any, by which stockholders and proxy holders may be deemed to be present in person and vote at such meeting, are announced at the meeting at which the adjournment is taken., until a quorum shall be present. At such adjourned meeting at which a quorum shall be present, any business may be transacted which might have been transacted at the meeting as originally notified. The stockholders present at a duly called or convened meeting, at which a quorum is present, may continue to transact business until adjournment, notwithstanding the withdrawal of enough stockholders to leave less than a quorum.” Article II, Section 10 Article II, Section 10 Action by Shareholders Without Meeting Yes Changed language to allow for a majority of the stockholder vote to provide a stockholder consent.Previously this required all stockholders. The proposed relevant provisions state: “Any action required by the Delaware General Corporation Law to be taken at any annual or special meeting of shareholders, or any action which may be taken at any annual or special meeting of shareholders, may be taken without a meeting, without prior notice, and without a vote, if a consent or consents in writing, setting forth the action so taken, shall have been signed shall be signed by the holder or holders of shares having not less than the minimum number of votes that would be necessary to take such action at a meeting at which holders of all shares entitled to vote with respect to the action that is the subject of the consent.” Article II, Section 11 Article II, Section 11 Redemption of Shares None 3 Amended and Restated Bylaws Section Corresponding Previous Bylaws Section Title Substantive Changes Description of Changes Article III, Section 1 Article III, Section 1 Board of Directors Yes Eliminated restrictions on the issuance of preferred stock.We note that if we seek a listing on the NASDAQ Stock Market or the New York Stock Exchange, we will be subject to a listing standard requiring stockholder approval of the issuance of equity equaling or exceeding 20% our outstanding common stock.While such an issuance would not be illegal, it would violate a listing standard. Article III, Section 2 Article III, Section 2 Number and Election of Directors None Article III, Section 3 Article III, Section 3 Removal None Article III, Section 4 Article III, Section 4 Resignation None Article III, Section 5 Article III, Section 5 Vacancies and Increase in Number of Directors None Article III, Section 6 Article III, Section 6 Annual Meeting of Directors Yes Inserted language that Chairman, CEO or President shallchair meeting Article III, Section 7 Article III, Section 7 Regular Meeting of Directors Yes Inserted language that Chairman, CEO or President shallchair meeting Article III, Section 8 Article III, Section 8 Special Meeting of Directors Yes Inserted language that Chairman, CEO or President shallchair meeting Article III, Section 9 Article III, Section 9 Place of Directors’ Meetings None Article III, Section 10 Article III, Section 10 Notice of Directors’ Meetings None Article III, Section 11 Article III, Section 11 Quorum of Directors None Article III, Section 12 Article III, Section 12 Compensation None Article III, Section 13 Article III, Section 13 Unanimous Written Consent of Directors or Committee Members None Article III, Section 14 Article III, Section 14 Committees of Board of Directors None Article IV, Section 1 Article IV, Section 1 Number of Officers None Article IV, Section 2 Article IV, Section 2 Election of Officers None Article IV, Section 3 Article IV, Section 3 Powers of Officers None Article IV, Section 4 Article IV, Section 4 Chief Executive Officer and President Yes Removed reference to chairing director meetings and moved it to Article III; clarified the use of facsimile signature on stock certificates Article IV, Section 5 Article IV, Section 5 Vice-Presidents Yes Added appointment requiring to have a duty description; removed reference to acting as President in absence of President Article IV, Section 6 Article IV, Section 6 The Secretary and Assistant Secretaries Yes Inserted requirement that Secretary keep minutes Article IV, Section 7 Article IV, Section 7 The Chief Financial Officer and Treasurer Yes Added “Unless such officer is otherwise appointed, the Chief Financial Officer shall include the duties or Treasurer and if required such officer may execute documents as Treasurer.” Article V, Section 1 Article V, Section 1 Certificates of Stock Yes Added reference to conditional adoption of corporate seal; clarified effectiveness of certificates with facsimile signatures until new officers facsimile signatures are received by transfer agent Article V, Section 2 Article V, Section 2 Lost Certificates Yes Added President and Vice-President to list of officers who may cause the issuance of new certificates if a certificate is lost Article V, Section 3 Article V, Section 3 Transfers of Stock None Article V, Section 4 Article V, Section 4 Registered Stockholders Yes Inserted requirement to maintain a stockholder ledger; deleted reference to assessment calls Article V, Section 5 Article V, Section 5 Uncertificated Shares None Article VI, Section 1 Article VI, Section 1 Declaration None Article VI, Section 2 Article VI, Section 2 Reserves None 4 Amended and Restated Bylaws Section Corresponding Previous Bylaws Section Title Substantive Changes Description of Changes Article VII, Section 1 Article VII, Section 1 Indemnification Yes Inserted cross-reference to Certificate of Incorporation Article VII, Section 2 Article VII, Section 2 Insurance None Article VIII, Section 1 Article VIII, Section 1 Informal Action None Article VIII, Section 2 Article VIII, Section 2 Waiver of Notice None Article VIII, Section 1 Article VIII, Section 3 Use of Electronic Transmission None Article VIII, Section 2 Article VIII, Section 4 Meetings by Telephone Conference or other Remote Communications Technology None Article VIII, Section 5 Article VIII, Section 5 Seal None Article VIII, Section 6 Article VIII, Section 6 Checks, Drafts, Etc. None Article VIII, Section 7 Article VIII, Section 7 Fiscal Year None Article IX, Section 1 Article IX, Section 1 Pronouns and Headings None Article IX, Section 2 Article IX, Section 2 Invalid Provisions None Article IX, Section 3 Article IX, Section 3 References to Existing Statutes None Article X Article X Amendment of Bylaws None 5 ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS The Company held its annual stockholder meeting on October 28, 2014 at 10:00 AM Central Time at its offices in San Antonio, Texas.The stockholders voted on the 11 items further stated and described in the Company’s Definitive Proxy Statement dated September 25, 2014 filed with the Securities and Exchange Commission.An employee of our transfer agent, Computershare, served as Inspector of Elections.The stockholders approved all items presented to them.The specific votes are as follows: 1. Regarding the election of Directors a.
